     Case 2:19-cr-00313-SVW Document 198 Filed 04/16/21 Page 1 of 6 Page ID #:1370



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4   DAVID T. RYAN (Cal Bar No. 295785)
     Assistant United States Attorneys
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0552/4491
          Facsimile: (213) 894-2927
 8        E-mail:     reema.el-amamy@usdoj.gov
                       david.ryan@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-00313-SVW

15              Plaintiff,                    GOVERNMENT’S RESPONSE SUPPLEMENTAL
                                              BRIEF REGARDING DEFENDANT’S POST-
16                    v.                      ARREST STATEMENTS

17   MARK STEVEN DOMINGO,

18              Defendant.

19

20

21         Plaintiff United States of America, by and through its counsel
22   of record, the Acting United States Attorney for the Central District
23   of California and Assistant United States Attorneys Reema M. El-Amamy
24   and David T. Ryan, hereby files its Response Supplemental Brief
25   Regarding Defendant’s Post-Arrest Statements (“Response Supplemental
26   Brief”).
27   //
28   //
     Case 2:19-cr-00313-SVW Document 198 Filed 04/16/21 Page 2 of 6 Page ID #:1371



 1         This Response Supplemental Brief is based upon the attached

 2   memorandum of points and authorities, the files and records in this

 3   case, and such further evidence and argument as the Court may permit.

 4    Dated: April 16, 2021                Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           CHRISTOPHER D. GRIGG
 7                                         Assistant United States Attorney
                                           Chief, National Security Division
 8

 9                                               /s/
                                           REEMA M. EL-AMAMY
10                                         DAVID T. RYAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00313-SVW Document 198 Filed 04/16/21 Page 3 of 6 Page ID #:1372



 1                               RESPONSE SUPPLEMENTAL BRIEF
 2         At issue are nine clips from defendant’s recorded post-arrest

 3   statement that the government previously proposed to play at trial.

 4   The parties now agree on the admissibility of the majority of the

 5   clips.

 6                 Defendant has not requested that any content be added to
 7                  Clip 2, Clip 4, or Clip 5.   Additionally, the Court has
 8                  denied defendant’s motion to exclude Clip 4.      (Dkt. 193 at
 9                  4).   Defendant has withdrawn his objection to Clip 3.
10                  (Dkt. 197 at 3).   Therefore, the government intends to play

11                  Clip 2, Clip 3, Clip 4, and Clip 5 as proposed at trial.
12                 As previously stated, the government no longer intends to
13                  play Clip 6 or Clip 7 at trial.    However, if it ultimately
14                  chooses to play either of those clips, it will include the

15                  additional content requested by defendant.

16                 The Court has ruled that Clip 9 shall be excluded.       (Dkt.
17                  193 at 4).   The government will not play this clip at

18                  trial.

19   Therefore, only Clip 1 and Clip 8 remain at issue.
20         A.       Clip 1 is Relevant and Should Be Admitted
21         In the government’s newly shortened Clip 1, which takes place at
22   the outset of the interview, an FBI agent asked defendant, “I just

23   need to know, is there anyone besides your group that’s looking to

24   attack the rally in Long Beach.”        Defendant replied, “I mean besides

25   those neo-Nazi white nationalists that will show up armed, like the

26   New Zealand Mosque shooter.        I mean I’m sure they’re going to make it

27   California legal.       But I’m sure anti-gun Antifa won’t come armed, so,

28   besides them, I don’t know.”
     Case 2:19-cr-00313-SVW Document 198 Filed 04/16/21 Page 4 of 6 Page ID #:1373



 1         First, this clip is relevant as defendant tacitly acknowledged

 2   that he intended to attack the rally.         It is also relevant because he

 3   identified the individuals he believed would be present at the rally

 4   who he intended to kill – armed “neo-Nazi white nationalists” and

 5   “anti-gun Antifa.”

 6         Defendant’s statements in Clip 1 are consistent with his
 7   statements prior to his arrest regarding his intent to target these

 8   opposing groups in order to stoke civil unrest.          On April 19, 2019,

 9   defendant met with the Confidential Human Source (“CHS”) and stated

10   that he was serious about going forward with the “IED route” and

11   identified a “white nationalist” group he wanted to attack.            (Dkt. 61

12   at 15-16).    On April 23, 2019, defendant again met with the CHS and

13   proposed attacking a different “White Nationalist” rally in

14   Huntington Beach, California, on Saturday, April 27, 2019.            Id. at

15   16.   Finally, on April 26, 2019, defendant met with an undercover law

16   enforcement officer and the CHS, inspected what he believed were

17   completed IEDs, practiced operating the remote detonators, and drove

18   to the location for the upcoming rally to identify how they would

19   enter the rally, where they would detonate the IEDs in order to kill

20   the most people, and how they would escape.          Id. at 17.    On that

21   date, defendant explained the purpose of the attack, saying:

22         it’s designed to cause fear and terror through the capital
           yeah. But this is also because, I mean you feel it, the
23         tension in the air, left and right . . . there’s a civil
           war brewing bro.   A divided America. . . . It’s not just
24         for the movement but just for the world in general, bro.

25   Id. at 17-18.     Defendant continued:

26         All around the world America goes on sticking its fucking
           cock in everyone’s fucking business. Now, divided America!
27         . . . I’m banking on a lot of the US fleets, the Navy, that
           are constantly patrolling to have a strike for us anywhere
28         in the world, they will be forced to duck back here, and,

                                             2
     Case 2:19-cr-00313-SVW Document 198 Filed 04/16/21 Page 5 of 6 Page ID #:1374



 1         you know, martial law, to bring back order. Because it’s
           common sense right? Why patrol the world when your own
 2         house is on fire?

 3   Defendant explained that provoking civil war in the United States and

 4   causing the US military to impose martial law would:

 5         give[] our brothers around the world, the Mujahideen, a
           little stress off their back. . . . If we can cause enough
 6         civil tension here and bring back the US troops, they all
           come back here and give our brothers a little more time to
 7         fight.

 8   Id.

 9         Defendant’s statement in Clip 1 in which he acknowledges that he
10   intended to attack the rally, and identified the fact that white

11   nationalists and Antifa would both be present with one group likely

12   armed, is consistent with his motivation to cause a further “divided

13   America” and increase “civil tension” between the “left and right.”

14   The Court should reject defendant’s argument that Clip 1 is
15   irrelevant and lacks probative value and permit the government to

16   play the clip at trial.

17         B.    Defendant’s Requested Addition to Clip 8 Should be Rejected
18         Defendant’s assertion that his requested addition is necessary

19   to demonstrate that he was motivated to commit the attack not only by

20   his violent extremist ideology, but also in part by personal

21   grievances, is incorrect.       (Dkt. 197 at 2).     The government’s

22   proposed portions of defendant’s post-arrest interview already

23   include several references to defendant’s non-religious motivations

24   for planning the attack.      Clip 2 includes defendant’s statement that
25   he wanted to “vent my anger of just my life crashing around me.”

26   Clip 5 includes defendant’s statement that his attack was intended as
27   “a big fuck you to this world that’s been taking a big giant shit on

28   me for the last few fucking months to the point where I just can’t

                                             3
     Case 2:19-cr-00313-SVW Document 198 Filed 04/16/21 Page 6 of 6 Page ID #:1375



 1   fucking take it anymore.”       Clip 8 includes defendant’s statement that
 2   he was angry before the New Zealand shooting, that he was “very

 3   misanthropic,” that he hated people, and that his hatred came from

 4   his “heavy metal phase” from “[m]iddle school til about my

 5   conversion.    So for a long time, I’m just an angry piece of shit.”

 6   Defendant’s proposed addition is not necessary to understand Clip 8
 7   or to avoid any misleading impression, and is simply an effort to

 8   minimize his culpability and elicit sympathy by asserting that his

 9   longstanding anger was caused, in part, by the parenting style in the

10   Filipino-American community.

11         For the foregoing reasons, the government continues to

12   respectfully request that this Court deny defendant’s motion to admit

13   additional portions of his post-arrest statements either directly or

14   through the cross-examination of any witness.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
